The exception was to the jurisdiction of the justice. It was an action of trespass, and the statement filed was,
Isaac Hollis, to John Williamson, Dr. 1837, to damages to the amount of $49, by wounding me so that I lost three months and a half of my labor, and the expense of surgical attendance. *Page 392 
The case was tried by referees, and report and judgment for plaintiff for $30.
The Court reversed the judgment on the ground that the justice had not jurisdiction of the matter mentioned in the statement; and ordered the justice to pay all the costs in the case.